


Exhibit 10.2


AGREEMENT
THIS AGREEMENT (“Agreement”) is made and entered into as of March 16, 2015
between The North American Coal Corporation, a Delaware corporation (“NACoal”),
and Otter Tail Power Company, a Minnesota corporation (“Otter Tail”), Northern
Municipal Power Agency, a political subdivision and municipal corporation of the
State of Minnesota (“Northern Municipal”), Montana-Dakota Utilities Co., a
division of MDU Resources Group, Inc., a Delaware corporation
(“Montana-Dakota”), and Northwestern Corporation, a Delaware corporation doing
business as NorthWestern Energy (“NorthWestern” and, together with Otter Tail,
Northern Municipal and Montana-Dakota, “Buyer”). All capitalized terms not
defined herein shall have the meanings assigned to them in the Lignite Sales
Agreement, dated as of October 10, 2012, between Coyote Creek Mining Company,
L.L.C., a Nevada limited liability company and subsidiary of NACoal (“Seller”),
and Buyer, as amended by First Amendment dated as of January 30, 2014 and as
amended by Second Amendment dated as of the date hereof (the “LSA”).
RECITALS
WHEREAS, in accordance with the LSA, Buyer and Seller have agreed to finance the
development and operation of the Mine utilizing Seller’s Lenders;
WHEREAS, Seller’s Lenders have agreed to provide financing to Seller on the
condition that Buyer and Seller enter into a Second Amendment to the LSA; and
WHEREAS, Buyer is willing to enter into such Second Amendment to the LSA on the
condition that Buyer and NACoal enter into this Agreement.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, NACoal and Buyer agree as follows:
1.Early Termination of LSA by Buyer - Purchase Obligation. In the event Buyer
notifies Seller that Buyer will terminate the LSA on or after January 1, 2024,
NACoal shall, simultaneously with the termination of the LSA:


(a) purchase from Seller; or
(b) if Buyer has exercised its rights under Section 6.2 of the LSA to purchase
the Dragline and/or the Rolling Stock from Seller, purchase from Buyer
all right, title and interest in (i) the Dragline, pursuant to the terms and
conditions of a purchase and sale agreement for an amount equal to the then Net
Book Value of the Dragline; and (ii) the Rolling Stock, pursuant to the terms
and conditions of a purchase and sale agreement for an amount equal to the then
Net Book Value of the Rolling Stock. If Seller’s or Buyer’s right, title and
interest in the Rolling Stock is as lessee under a lease, NACoal’s obligation
hereunder shall be satisfied if NACoal takes assignment of all lessee rights
under such lease and if NACoal assumes responsibility for all lessee obligations
under such lease.
2.Make-Whole Amount. The Note Purchase Agreement, dated March 16, 2015 (the
“NPA”), between Seller, as issuer of promissory notes issued thereunder
(“Notes”), and the purchasers of such Notes (the “Purchasers”) provides for the
payment of a make-whole amount (the “Make-Whole Amount”) by Seller under certain
circumstances. Notwithstanding any provision of the LSA to the contrary, in the
event that a Make-Whole Amount becomes due and payable by Seller, NACoal shall
pay such Make-Whole Amount directly to the Designated Account set forth in the
letter agreement between Seller and Buyer related to the NPA unless such
Make-Whole Amount is due and payable as a result of any of the events set forth
below, and in the case of each such event, Buyer shall be responsible for and
shall pay any such Make-Whole Amount directly to such Designated Account:


(a)
a breach, violation or default by Buyer of or under (i) the LSA, (ii) the
acknowledgement letter, dated March 16, 2015, executed by Buyer and Seller and
delivered to the Purchasers in connection with the NPA, or (iii) the letter
agreement, dated March 16, 2015, executed by Buyer and Seller in connection with
the NPA;



(b)
the exercise by any Utility of its rights under Section 6.2 of the LSA;


1



--------------------------------------------------------------------------------






(c)
a termination of the LSA by Buyer pursuant to Section 13.1, Section 16.1 or
Section 16.2 of the LSA;



(d)
a termination of the LSA by Seller pursuant to Section 15.6(a) of the LSA; or



(e)
the insolvency of any Utility, the filing of a voluntary petition of bankruptcy
by any Utility, the appointment of a receiver or trustee for the benefit of
creditors of any Utility, or the execution by any Utility of an assignment for
the benefit or creditors.



3.Assignment-Related Obligations. Buyer may elect to provide notice to NACoal
and Seller in the event that one or more Utilities intend to be purchased in a
stock acquisition by a third party or a Utility, to sell its ownership interest
in the Plant to a third party or a Utility, to sell substantially all of its
assets to a third party or a Utility, or to merge with a third party or a
Utility, or to consummate another type of transaction with a third party or a
Utility, in each case in a manner that may be prohibited by Section 22.11 of the
LSA (an “Unanticipated Assignment”).


Such notice shall describe the Unanticipated Assignment and its expected closing
date (“Estimated Closing Date”) in detail sufficient to allow Seller, in
Seller’s reasonable opinion, to comply with Buyer’s instruction to use
reasonable efforts, taking into account the diversity and overall credit rating
of the Plant’s owners after the consummation of the Unanticipated Assignment, to
do one or more of the following:
(a) obtain the affected Seller’s Lenders’ consent(s) to the Unanticipated
Assignment free of revisions to the terms of the affected Seller’s Loans and
Leases;
(b) obtain the affected Seller’s Lenders’ consent(s) to the Unanticipated
Assignment pursuant to an agreement containing revisions to the terms of the
affected Seller’s Loans and Leases;
(c) arrange commercially reasonable replacement financing(s) for the affected
Seller’s Loans and Leases; or
(d)
obtain payoff letter(s) for affected Seller’s Loans and Leases as of the
Estimated Closing Date.

During the period following receipt of such notice until two weeks prior to the
Estimated Closing Date, NACoal shall cause Seller to use reasonable efforts to
comply with Buyer’s instruction and to keep Buyer reasonably informed of
Seller’s progress. NACoal shall not permit Seller to agree to revised terms of
existing Seller’s Loans and Leases under Section 3(b) or replacement financing
terms under Section 3(c) without Buyer’s consent, which shall not be
unreasonably withheld. Notwithstanding the foregoing, Buyer shall be solely
responsible for all consequences of the consummation of any Unanticipated
Assignment under Seller’s Loans and Leases and shall indemnify and hold harmless
Seller from and against the same.
4.Direct Obligations.    The obligations of NACoal under Section 1 of this
Agreement shall be direct and immediate and not conditional or contingent upon
the pursuit of any remedies by Buyer.


5.Bankruptcy.    The obligations of NACoal under this Agreement shall remain in
full force and effect without regard to, and shall not be released, discharged
or in any way modified or otherwise affected by any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, dissolution, liquidation
or similar proceeding with respect to Seller or the properties or the creditors
of Seller or any action taken by any trustee or receiver or by any court in any
such proceeding.
 
6.No Setoff Rights. NACoal expressly waives any rights to setoff against Buyer
that would reduce or eliminate NACoal’s obligations under Section 1 of this
Agreement.


7.Representations and Warranties. NACoal represents and warrants to Buyer as
follows:
(a)
NACoal is a corporation duly organized and validly existing under the laws of
the State of Delaware;

(b)
the execution and delivery of this Agreement and NACoal’s obligations hereunder
have been duly authorized by NACoal’s Board of Directors;

(c)
neither the execution and delivery of this Agreement or the performance by
NACoal of its obligations hereunder shall, or after the lapse of time or giving
of notice shall, conflict with, violate or result in a breach of or constitute a
default under any material agreement to which NACoal is a party, or any
judgment, order, award or decree to which NACoal is a party or by which it is
bound, or require any approval, consent, authorization or other action by any
court, governmental authority or regulatory body or any creditor of NACoal;


2



--------------------------------------------------------------------------------




(d)
this Agreement constitutes a valid and binding obligation of NACoal and is
enforceable against NACoal in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);
and

(e)
there is no action, proceeding or investigation pending, or, to the best
knowledge of NACoal, threatened against it which individually, or in the
aggregate, would impair in any material way NACoal’s ability to perform its
obligations hereunder.



8.Correspondence Address. All communications in connection with this Agreement
shall be given in writing and shall be mailed by registered or certified
first-class mail, postage prepaid, sent by nationally recognized overnight
delivery service or e-mailed as follows:


If to NACoal:
The North American Coal Corporation
5340 Legacy Drive, Building 1, Suite 300
Plano, Texas 75024
Attention: Vice President, General Counsel and Secretary
Email: john.neumann@nacoal.com


If to Buyer:


Otter Tail Power Company
215 South Cascade Street
Fergus Falls, MN 56537
Attn: Manager, Supply Engineering
Email: wswanson@otpco.com


Coyote Station
6240 13th St SW
Beulah, ND 58523-0339
Attn: Plant Manager
Email: bzimmerman@otpco.com


9.Severability.     In the event that any one or more provisions contained
herein shall for any reason be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.


10.Amendment. Any modification, waiver or amendment of the terms of the terms
and provisions of this Agreement shall be valid and effective only if and when
made in writing and duly executed and delivered by NACoal and Buyer. No such
modification, waiver or amendment shall serve to limit, reduce or waive NACoal’s
obligations under this Agreement except as expressly set forth in such
modification, waiver or amendment.


11.Governing Law. This Agreement shall be governed by and be construed in
accordance with the internal laws of the State of North Dakota, without regard
to the conflicts of laws principles thereof (whether of the State of North
Dakota or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than North Dakota.


[Remainder of page intentionally blank; signature page follows]

3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, NACoal and Buyer have executed this Agreement as of March
16, 2015.
THE NORTH AMERICAN COAL CORPORATION
By:
/s/ J. Patrick Sullivan, Jr.
 
Name: J. Patrick Sullivan, Jr.
 
Title: Vice President and CFO
 
 
Attest:
/s/ John Neumann
 
Name: John Neumann, Secretary



OTTER TAIL POWER COMPANY


By:
/s/ Timothy J. Rogelstad
 
Name: Timothy J. Rogelstad
 
Title: President
 
 
Attest:
/s/ Jennifer O. Smestad
 
Name: Jennifer O. Smestad



NORTHERN MUNICIPAL POWER AGENCY


By:
/s/ Lucas Spaeth
 
Name: Lucas Spaeth
 
Title: Vice President
 
 
Attest:
/s/ Darlene Monsebroten
 
Name: Darlene Monsebroten, Secretary



MONTANA-DAKOTA UTILITIES CO.
a Division of MDU Resources Group, Inc.


By:
/s/ Nicole Kivisto
 
Name: Nicole Kivisto
 
Title: President and Chief Executive Officer
 
 
Attest:
/s/ Daniel S. Kuntz
 
Name: Daniel S. Kuntz



NORTHWESTERN CORPORATION
d/b/a NorthWestern Energy


By:
/s/ Robert C. Rowe
 
Name: Robert C. Rowe
 
Title: President and CEO
 
 
Attest:
/s/ Emily Larkin
 
Name: Emily Larkin


4

